Opinion for the court per curiam.
PER CURIAM:
In light of our decision today in Papago Tribal Utility Authority v. FERC, 628 F.2d 235, D.C.Cir. 1980, we hold that this case does not present a reviewable final order of the Commission. Under Section 502(a) of the Department of Energy Organization Act, 42 U.S.C. § 7192(a) (Supp. II 1978), this court has the same jurisdiction to review FERC orders concerning oil pipelines as it has to review orders of the Interstate Commerce Commission under 28 U.S.C. §§ 2321, 2342 (1976). The final order doctrine applicable to these statutes is identical to the finality doctrine under 16 U.S.C. § 825/ (1976), the jurisdictional statute in Papago.
The petition for review in this case is therefore

Dismissed.